Citation Nr: 1429036	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  13-10 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Competency to handle disbursement of VA funds.  


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In the March 2011 rating decision, the RO found that the Veteran was incompetent.  This was confirmed in the November 2012 rating decision.  

In June 2013, the Veteran appeared and testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has paperless, electronic files in Virtual VA and the Veteran Benefit Management System (VBMS).  The Board has reviewed both the paper and electronic records in rendering this decision.  

The Board notes that the issues of entitlement to service connection for an acquired psychiatric disorder, bilateral ankle disability, and back disability, as well as entitlement to nonservice-connected pension benefits, are addressed in a separate decision, as these issues were exclusively heard by another Veterans Law Judge (Acting).  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran is presently competent to manage his funds without limitation.

CONCLUSION OF LAW

The Veteran is competent to handle disbursement of VA funds.  38 U.S.C.A. § 501(a), 5107(West 2002); 38 C.F.R. §§ 3.102, 3.353 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal, given the favorable nature of the Board's decision. 

The Veteran contends that he is competent to handle disbursement of his VA benefits.  

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  See 38 C.F.R. § 3.353(b).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

In a November 2010 VA General Medical Examination, the examiner found that the "Veteran is able to manage his own finances without difficulties or assistance."  

The basis for the finding of incompetency was a December 2010 VA examination report, a May 2011 field examination report, and a September 2012 VA examination report.  The December 2010 examiner found that the Veteran was not capable of managing his own financial affairs due to his methamphetamine addiction.  The May 2011 field examiner recommended that the Veteran be placed on a Supervised Direct Pay (SDP) for a trial period of 12 months because of his history of methamphetamine dependence, methamphetamine induced psychotic disorder, and methamphetamine induced persistent dementia.  The September 2012 examiner opined that the Veteran is incompetent to manage his finances due to auditory hallucinations, depressed mood, and forgetfulness in paying his bills.  The September 2012 examiner noted that the Veteran "agreed that he would not be able to competently mange his finances without assistance from his case worker."  

The Veteran underwent a field examination in June 2012, during which the field examiner opined that the Veteran was competent and there would be no benefit to VA or the Veteran by assigning a federal fiduciary.  In reaching this conclusion, the examiner indicated that the Veteran has been clean and sober for the past year and has obtained subsidized housing.  He pays his rent in a timely manner and would lose approximately $20 of his benefit per month for the fiduciary account maintenance fee.  The examiner opined that this would be detrimental to the Veteran.  The examiner noted that the Veteran has been on SDP for the past year and is no longer homeless.  Direct payment to the Veteran was recommended as he has demonstrated that he is capable of managing his own finances and would not otherwise benefit from VBA supervision.  

During the Veteran's June 2013 hearing, he presented documentation in the form of bank statements showing he was able to pay his bills and manage his finances.  He testified that he was clean and sober and was able to take care of his financial obligations.  In addition, he appeared at his hearing and responded clearly and appropriately to the questions posed by the VLJ and his representative.  

In an August 2013 field examination report, the VA field examiner essentially found that the Veteran is competent to handle his funds via the SDP.  The field examiner indicated that he is "keeping the beneficiary on SDP because it is [his] professional opinion that it would not benefit the VA or the beneficiary to have his VA benefit of $129 managed by a fiduciary.  Beneficiary has been clean and sober for over two years now and has paid his rent on time every month for the past year.  There has not been any tangible evidence that the beneficiary has used his VA benefit for anything other than his monthly rent payment which supports my decision to have the beneficiary remain on SDP."  Later in the field examination report, the examiner indicated that the Veteran has a full capacity to handle his funds as his "VA funds are minimal and are used to purchase food and personal items."

The Board notes that the most recent field examination reports show that the Veteran is doing well and managing his finances despite the incompetency findings from the 2010 and 2012 VA examiners.  Moreover, the governing legal authority call for the presumption of competency in such cases.  In light of the facts outlined above, the Board finds that both the positive and negative evidence regarding the Veteran's competency claim is at least in equipoise.  See 38 C.F.R. § 3.353(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §  3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As reflected by the above discussion, the Board determines that it is at least as likely as not that the Veteran is competent to handle disbursement of funds under the provisions of 38 C.F.R. 
§ 3.353.  Therefore, resolving all reasonable doubt in the Veteran's favor, the claim on appeal must be granted.

ORDER

As the Veteran is deemed competent to handle disbursement of VA funds, the appeal is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


